On suggestion of error, the former opinion herein, as rendered by Division B and reported in 184 So. 798, was withdrawn, the judgment therein set aside, and the cause remanded to the docket and argued before Division A. Thereafter the case was considered by the Court in banc, and with the result that the said former opinion and judgment are reinstated and adopted by the Court in banc as the decision and judgment of the Court. Consequently, the decree of the court below is reversed, and decree rendered here for the appellants.
Reversed and decree here for the appellants.